Douglas, J.,
concurring. I concur in today’s judgment but only so that a majority can be forged to affirm the judgment of the court of appeals in reversing the judgment of the trial court and remanding the cause to the trial court for further proceedings.
While I concur in the judgment of the majority, I do not agree with the analysis used to arrive at the decision rendered. In Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 [23 O.O.3d 504], this court held that employers are not immune from civil liability for inten*134tional torts committed against employees in the workplace. In Blankem ship it was alleged in the complaint that the employer intentionally exposed its employees to dangerous chemicals at “Cincinnati Milacron Chemicals, Inc.’s, Reading Plant Facility.” Therefore, it is clear that the injury alleged in Blankenship occurred during the course of an employment relationship. Conversely, in the case now before us, the claimed injury was distinct in time and place from the original on-the-job physical injury which was the subject of appellees’ claim under the Workers’ Compensation Act. The employer’s alleged wrongful conduct and the injury now claimed as resulting therefrom, is the suspension, by the employer, of workers’ compensation benefits — an act that did not occur at the workplace or during the course of the employment relationship. Thus appellees’ claim is for a second and separate injury resulting from the alleged intentional acts of appellant-employer.
When this distinction is made, it should be clear that this case does not come within the Blankenship holding. The majority opinion extends Blankenship beyond its original scope and intention, thereby confirming the worst fears of those who found its thrust to be repugnant. I do not believe that Blankenship was intended to have the far-reaching application promulgated by the Chief Justice in today’s opinion. Blankenship was not meant to permit every employee to transform every arguable claim for relief into a lawsuit by simply reciting the magic words “intentional tort.”
Rather than expand Blankenship, I would hold that once an employer, self-insured under the Workers’ Compensation Act, certifies an employee’s claim (as was done here) for workers’ compensation benefits, the responsibility of the employer becomes that of an insurer and the relationship between the employer and its employee is one of insurer and insured. I would then hold, pursuant to our recent decision in Hoskins v. Aetna Life Ins. Co. (1983), 6 Ohio St. 3d 272, that the insured-employee may maintain a claim for relief against the insurer-employer for the latter’s failure to act in good faith in the handling and payment of the claims of its insured-employee. See, also, Suver v. Personal Service Ins. Co. (1984), 11 Ohio St. 3d 6; Coleman v. American Universal Ins. Co. (1979), 86 Wis. 2d 615, 273 N.W. 2d 220.
I also do not agree with the treatment of R.C. 4123.90 as set forth by the majority. Suffice to say that if the claim made by appellees is not one arising out of the employment relationship in the workplace, then R.C. 4123.90 has no application and the need to rationalize it away is obviated.
Accordingly, for the foregoing reasons, I concur in the syllabus and judgment of the majority in affirming the judgment of the court of appeals in remanding the cause to the trial court for further proceedings.
Sweeney, J., concurs in the foregoing concurring opinion.